Case 1:19-cv-22989-MGC Document 68 Entered on FLSD Docket 05/19/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-cv-22989-COOKE/GOODMAN

  MARY BRADY,

         Plaintiff,

  vs.

  CARNIVAL CORPORATION, a Panamanian
  corporation d/b/a CARNIVAL CRUISE LINES,

        Defendant.
  _______________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                        REPORTS AND RECOMMENDATIONS
         THIS MATTER comes before me on United States Magistrate Judge Jonathan
  Goodman’s Report and Recommendation (“R&R”) on Defendant’s Motion for Bill of
  Costs, ECF No. 63. The underlying motion was referred to Judge Goodman on February 2,
  2021. See ECF No. 59. In his Report, Judge Goodman recommends that the Court GRANT
  in part Defendant’s motion and award Defendant $4,329.50 in taxable costs. Neither party
  objected to Judge Goodman’s R&R and the time to do so has passed.
         After reviewing the motion, Judge Goodman’s R&R, and the relevant legal
  authorities, the record, I find Judge Goodman’s R&R clear, cogent, and compelling.
         Accordingly, the Court AFFIRMS and ADOPTS Judge Goodman’s R&R, ECF No.
  63, and GRANTS in part Defendant’s Verified Motion to Tax Costs, ECF No. 59. The
  Court AWARDS Defendant $4,329.50 in taxable costs.
         DONE and ORDERED in Chambers, at Miami, Florida, this 19th day of May 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
